     Case 2:19-cv-00372-JCM-CWH Document 6 Filed 03/06/19 Page 1 of 4




 1   STDM
     FARHAN R. NAQVI
 2   Nevada Bar No. 8589
 3   ELIZABETH E. COLEMAN
     Nevada Bar No. 12350
 4   PAUL G. ALBRIGHT
     Nevada Bar No. 14159
 5   NAQVI INJURY LAW
 6   9500 W Flamingo Road, Suite 104
     Las Vegas, Nevada 89147
 7   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 8   naqvi@naqvilaw.com
     Attorneys for Plaintiff
 9
10                                 UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
12     LAURA MORENO, individually,                      Case No.: 2:19-cv-00372-JCM-CWH
13
                      Plaintiff,                        STIPULATION AND ORDER TO
14     vs.                                              DISMISS ENGLAND LOGISTICS, INC.
                                                        WITHOUT PREJUDICE, AND ORDER
15     GEONNIE ALLUMS, individually; C.R.               TO AMEND CAPTION
       ENGLAND, INC.; ENGLAND LOGISTICS,
16     INC.; and DOES 1 to 100, ROE
       CORPORATIONS 1 to 100, inclusive,
17
18                    Defendants.

19
             IT IS HEREBY STIPULATED AND AGREED to by and between Plaintiff LAURA
20
21   MORENO (hereinafter “Plaintiff”) and Defendants GEONNIE ALLUMS, C.R. ENGLAND,

22   INC. and ENGLAND LOGISTICS, INC. (hereinafter collectively referred to as “Defendants”),
23   by and through their respective counsel of record, as follows:
24
      1.     Defendants represent that C.R. ENGLAND, INC. is the correct legal entity as it relates to
25
             the claims asserted against ENGLAND LOGISTICS, INC. in this matter.
26
27    2.     Defendants further represent that Defendant GEONNIE ALLUMS was employed by

28           Defendant C.R. ENGLAND, INC. at all times relevant to this matter.




                                                Page 1 of 4
     Case 2:19-cv-00372-JCM-CWH Document 6 Filed 03/06/19 Page 2 of 4



      3.   Defendants further represent that ENGLAND LOGISTICS, INC. is not a correct or
 1
 2         necessary party in this matter as it does not have any liability or responsibility for the

 3         subject collision nor Plaintiff’s alleged claims or damages arising therefrom, including
 4
           those claims concerning employment of Defendant GEONNIE ALLUMS such as
 5
           respondeat superior, negligent hiring, training, supervision and retention, and that its
 6
 7         dismissal will not jeopardize Plaintiff’s ability to establish coverage under any applicable

 8         insurance policies that may cover Plaintiff’s subject claims as it relates to Defendants.
 9         Therefore, Defendants represent that they will not assert that ENGLAND LOGISTICS,
10
           INC. is responsible for any of the claims or damages asserted in this matter.
11
      4.   IT IS HEREBY STIPULATED AND AGREED based on the foregoing representations
12
13         that ENGLAND LOGISTICS, INC. shall be dismissed without prejudice from the

14         above-entitled matter, leaving GEONNIE ALLUMS and C.R. ENGLAND, INC. as the
15         defendants in this matter.
16
      5.   IT IS HEREBY FURTHER STIPULATED AND AGREED that this dismissal shall
17
           have no effect on Plaintiff’s pursuit of his claims against the remaining defendants,
18
19         GEONNIE ALLUMS and C.R. ENGLAND, INC., and will not jeopardize Plaintiff’s

20         ability to establish coverage under any applicable insurance policies that may cover
21
           Plaintiff’s subject claims as it relates to Defendants.
22
      6.   IT IS HEREBY FURTHER STIPULATED AND AGREED that, should discovery
23
           reveal that ENGLAND LOGISTICS, INC. is somehow liable for the subject collision
24
25         and/or Plaintiff’s alleged damages or claims arising therefrom, including claims

26         concerning employment of Defendant GEONNIE ALLUMS, Plaintiff may amend the
27
           Complaint to include ENGLAND LOGISTICS, INC. back into this lawsuit, and any
28




                                                Page 2 of 4
     Case 2:19-cv-00372-JCM-CWH Document 6 Filed 03/06/19 Page 3 of 4



           such amendment shall relate back to the filing of the original Complaint for all purposes,
 1
 2         including the statute of limitations.

 3    7.   IT IS HEREBY FURTHER STIPULATED AND AGREED that every reference in the
 4
           body of the Complaint to ENGLAND LOGISTICS, INC. will be understood to be and
 5
           interpreted as a reference to C.R. ENGLAND, INC. except for paragraph 4.
 6
 7    8.   IT IS HEREBY FURTHER STIPULATED AND AGREED that Plaintiff will not be

 8         required to file an Amended Complaint or to re-serve the Complaint.
 9    9.   IS HEREBY FURTHER STIPULATED AND AGREED that the caption in this matter
10
           will be amended as set forth in Exhibit 1, which is attached hereto and incorporated
11
           herein by this reference.
12
13     DATED this 6th day of March, 2019.                DATED this 6th day of March, 2019.

14     NAQVI INJURY LAW                                  WILSON ELSER MOSKOWITZ
                                                         EDELMAN & DICKER LLP
15
16
       /s/ Elizabeth E. Coleman_____                     /s/ Michael P. Lowry _______________
17     FARHAN R. NAQVI                                   MICHAEL P. LOWRY
       Nevada Bar No. 8589                               Nevada Bar No. 10666
18
       ELIZABETH E. COLEMAN                              300 S. Fourth Street, 11th Floor
19     Nevada Bar No. 12350                              Las Vegas, Nevada 89101
       PAUL G. ALBRIGHT                                  Attorney for Defendants
20     Nevada Bar No. 14159
       9500 W. Flamingo Rd., Suite 104
21     Las Vegas, Nevada 89147
22     Counsel for Plaintiff

23
24
25
26
27
28




                                                   Page 3 of 4
     Case 2:19-cv-00372-JCM-CWH Document 6 Filed 03/06/19 Page 4 of 4
                                                           MORENO v. ALLUMS, et al.
                                                           Case No.: 2:19-cv-00372-JCM-CWH


            IT IS SO ORDERED:
 1
                          March
                   DATED this    8, 2019.
                              ________ day of ________________, 2019.
 2
 3
                                                ______________________________________
 4                                              UNITED STATES DISTRICT COURT JUDGE
 5
     Respectfuly Submitted by:
 6
     NAQVI INJURY LAW
 7
 8   /s/ Elizabeth E. Coleman___________
     FARHAN R. NAQVI
 9   Nevada Bar No. 8589
     ELIZABETH E. COLEMAN
10   Nevada Bar No. 12350
11   PAUL G. ALBRIGHT
     Nevada Bar No. 14159
12   9500 W. Flamingo Rd., Suite 104
     Las Vegas, Nevada 89147
13   Counsel for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           Page 4 of 4
Case 2:19-cv-00372-JCM-CWH Document 6-1 Filed 03/06/19 Page 1 of 2




                  EXHIBIT 1
     Case 2:19-cv-00372-JCM-CWH Document 6-1 Filed 03/06/19 Page 2 of 2



                                 UNITED STATES DISTRICT COURT
 1
 2                                   DISTRICT OF NEVADA

 3      LAURA MORENO, individually,               Case No.: 2:19-cv-00372-JCM-CWH
 4                  Plaintiff,
 5      vs.

 6      GEONNIE ALLUMS, individually; C.R.
        ENGLAND, INC.; and DOES 1 to 100, ROE
 7      CORPORATIONS 1 to 100, inclusive,

 8                 Defendants.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           Page 1 of 1
